Citation Nr: 0702907	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  05-06 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for paresthesia of the 
left jaw and lip due to a dead nerve in the lower left lip.  

2.  What evaluation is warranted from April 30, 2003, for 
residuals of cold injury to the right hand?  

3.  What evaluation is warranted from April 30, 2003, for 
residuals of cold injury to the left hand?  

4.  What evaluation is warranted from April 30, 2003, for 
residuals of cold injury to the right foot?  

5.  What evaluation is warranted from April 30, 2003, for 
residuals of cold injury to the left foot?  




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from June 1993 to November 
1998.

This matter is before the Board of Veterans' Appeals on an 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  In 
December 2003, the RO granted service connection for 
residuals of cold injuries to the feet and hands and 
thereafter assigned noncompensable evaluations effective from 
April 30, 2003.  In July 2004, the RO denied a claim for 
service connection for paresthesia of the left jaw and lip 
due to a dead nerve in the lower left lip.  


FINDINGS OF FACT

1.  Paresthesia of the left jaw and lip due to a dead nerve 
was not present in-service nor is it shown to be related to 
service.

2.  Since April 30, 2003, the veteran's service connected 
residuals of cold injury, right hand, is productive of pain, 
numbness, and cold sensitivity, but not tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities.

3.  Since April 30, 2003, the veteran's service connected 
residuals of cold injury, left hand, is productive of pain, 
numbness, and cold sensitivity, but not tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities.

4.  Since April 30, 2003, the veteran's service connected 
residuals of cold injury, right foot, is productive of pain, 
numbness, and cold sensitivity, but not tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities.

5.  Since April 30, 2003, the veteran's service connected 
residuals of cold injury, left foot, is productive of pain, 
numbness, and cold sensitivity, but not tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities.


CONCLUSIONS OF LAW

1.  Paresthesia of the left jaw and lip due to a dead nerve 
in the lower left lip was not incurred or aggravated during 
military service.  38 U.S.C.A. §§ 1110, 5100, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2006).

2.  Since April 30, 2003, the veteran has met the schedular 
criteria for a 10 percent rating for residuals of cold injury 
to the right hand.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7122 
(2006).

3.  Since April 30, 2003, the veteran has met the schedular 
criteria for a 10 percent rating for residuals of cold injury 
to the left hand.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7122 
(2006).

4.  Since April 30, 2003, the veteran has met the schedular 
criteria for a 10 percent rating for residuals of cold injury 
to the right foot.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7122 
(2006).

5.  Since April 30, 2003, the veteran has met the schedular 
criteria for a 10 percent rating for residuals of cold injury 
to the left foot.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7122 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability; the degree of disability, and the 
effective date of any disability benefits.  The veteran must 
also be notified to submit all evidence in her possession, 
what specific evidence she is to provide, and what evidence 
VA will attempt to obtain.  VA thirdly has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  This includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in a May 2003 letter 
along with the November 2004 statement of the case fulfills 
the provisions of 38 U.S.C.A. § 5103(a) save for a failure to 
provide notice of the type of evidence necessary to establish 
an effective date for the disabilities on appeal.  The 
failure to provide notice of the type of evidence necessary 
to establish an effective date for the disabilities on appeal 
is harmless because the Board is granting, in part, the 
benefit sought on appeal and, to the extent that the claims 
are being denied, the preponderance of the evidence is 
against the appellant's claims and any question as to the 
appropriate effective dates to be assigned are moot.  

Under 38 U.S.C.A. § 5103(a) notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
While VA failed to fully follow this sequence, since the 
December 2003 rating decision the content of the notices 
provided to the appellant fully complied with the 
requirements of that statute.  The veteran has been afforded 
a meaningful opportunity to participate in the adjudication 
of her claims, to include the opportunity to present 
pertinent evidence.  Thus any error in the timing was 
harmless, the appellant was not prejudiced, and the Board may 
proceed to decide this appeal.  Simply put, there is no 
evidence any VA error in notifying the appellant that 
reasonably affects the fairness of this adjudication.  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  In this regard, the 
RO obtained and associated with the record all available 
service medical records and the veteran was afforded VA 
examinations in September 2003, October 2003, and April 2005.  

In this regard, the Board notes that after obtaining the 
veteran's service medical records which did not include any 
records of dental treatment, the RO sent a second request for 
these records to the National Personnel Records Center (NPRC) 
in February 2004 and in July 2004 were told that the NPRC had 
no additional records of the veteran.  Similarly, because the 
veteran did not identify any treatment records, none were 
associated with the claims file.  There is no pertinent 
evidence which is not currently part of the claim files.  

While the Board recognizes that the October 2003 VA examiners 
did not provide an opinion as to the origins of her 
parresthesia along the left lower lip except to opine that it 
was due to a tooth extraction, the Board notes that the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reviewed the relevant subsection of the 
regulation, 38 C.F.R. § 3.159(c)(4)(i)(A)-(C), in Paralyzed 
Veterans of America, et. al., v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  The Federal Circuit 
noted that the regulation, unlike the statute, contained a 
requirement that the claimant establish that she has suffered 
an event, injury, or disease in service in order to trigger 
VA's obligation to provide a VA medical examination or obtain 
a medical opinion.  The Federal Circuit found that the 
regulation properly filled a gap left in the statute.  The 
Federal Circuit referenced a preceding section of the 
statute, 38 U.S.C.A. § 5103A(a)(2), which indicates that VA 
is not required to provide assistance to a claimant if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  The Federal Circuit found that, 
if the evidence of record does not establish that the veteran 
suffered an event, injury, or disease in service, no 
reasonable possibility exists that providing a medical 
examination or obtaining a medical opinion would substantiate 
the claim.  In making this finding the Federal Circuit noted 
the arguments made by the Secretary that "a medical 
examination or opinion generally could not fill the gap left 
by the other evidence in establishing a service connection."  
Paralyzed Veterans of America, et. al., 345 F.3d at 1356.  

In the instant appeal the veteran contends that her 
parresthesia along the left lower lip was caused by her 
military service.  As will be more fully explained below, her 
service medical records are negative for dental trauma and/or 
a tooth extraction and the first diagnosis is not found in 
the record until approximately five years after her 
separation from military service.  For these reasons, the 
Board finds that a medical opinion is not necessary to decide 
the claim, in that any such opinion could not establish the 
existence of the claimed in-service injury.  Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995) (the Board is not required 
to accept a medical opinion that is based on the veteran's 
recitation of medical history).

Hence, VA has fulfilled its duty to assist the appellant in 
the prosecution of her claims.  

The Service Connection Claim

The veteran argues that service connection is warranted for 
paresthesia of the left jaw and lip due to a dead nerve in 
the lower left lip.  She asserts that she has the claimed 
symptoms as the result of an extraction of a wisdom tooth on 
the left side of her jaw in approximately 1993.  See VA 
examination dated in October 2003.  She asserts that she was 
treated for this condition during her service in Germany.  
See veteran's substantive appeal received in February 2005.  
It is requested that the veteran be afforded the benefit of 
the doubt.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The 
Board is mindful that it cannot make its own independent 
medical determinations and that there must be plausible 
reasons for favoring one medical opinion over another.  Evans 
v. West, 12 Vet. App. 22, 30 (1999).  

With the above criteria in mind, service medical records are 
negative for complaints, diagnoses, or treatment related to a 
tooth extraction, dental trauma, or any problems with the 
nerves of the face.  In fact, the veteran's service medical 
records include an examination report, dated in February 
1995, which shows that her mouth was clinically evaluated as 
normal (the dental portion of the report was not completed).  
An accompanying "report of medical history," dated in 
February 1995, shows that the veteran denied a history of 
"severe tooth or gum trouble."  A separation examination 
report is not of record.  

Post-service, the record first shows the veteran being 
diagnosed with paresthesia along the lower left lip area to 
the mandibular incisors buccally at the October 2003 VA 
dental examination.

As to the origins of the above disability, the October 2003 
VA dental examiner opined that the veteran's paresthesia was 
probably secondary to having her third molar extracted.  

The Board finds that the preponderance of the evidence is 
against the claim that the veteran has paresthesia of the 
left jaw and lip due to a dead nerve in the lower left lip as 
a result of her service.  The veteran was not treated for the 
claimed symptoms during service.  An in-service examination 
report, dated in February 1995, and an accompanying report of 
medical history, shows that her mouth was clinically 
evaluated as normal, and that she denied a history of 
"severe tooth or gum trouble."  The Board further notes 
that both of these 1995 reports are dated after the alleged 
1993 molar extraction which the veteran asserts caused her 
condition.  Accordingly, because the medical evidence of 
record does not shows that there is a relationship between 
current paresthesia of the left jaw and lip and military 
service, entitlement to service connection on a direct bases 
must be denied.  See 38 C.F.R. § 3.303; Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service-
connection requires finding a relationship between a current 
disability and events in service or an injury or disease 
incurred therein).

The preponderance of the evidence is also against finding 
that paresthesia of the left jaw and lip is related to any 
disease or injury during the veteran's military service 
because the medical records from her service are negative for 
complaints, diagnoses, or treatment related to a tooth 
extraction, dental trauma, or an injury to the nerves of the 
face.  Id.

Moreover, given the length of time between the veteran's 1998 
separation from military service and first being diagnosed 
with paresthesia along the lower left lip area in 2003, the 
Board finds that there is no continuity of symptomatology.  
Maxson v. West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service.).  



Initial Evaluation Claims

The veteran asserts that initial compensable evaluations are 
warranted for her service-connected residuals of cold 
injuries to the feet and hands.  It is also requested that 
the veteran be afforded the benefit of the doubt. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2006).  In 
cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

As indicated above, the December 2003 rating decision granted 
service connection for residuals of cold injuries to the 
hands and feet and evaluated these disabilities as 
noncompensably disabling under 38 C.F.R. § 4.104, Diagnostic 
Code 7122, effective from April 30, 2003.  

Under 38 C.F.R. § 4.104, Diagnostic Code (DC) 7122, a 10 
percent rating is warranted for cold injury residuals 
manifested by arthralgia or other pain, numbness, or cold 
sensitivity.  A 20 percent is warranted where there is 
arthralgia or other pain, numbness, or cold sensitivity plus 
tissue loss, nail abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subauricular punched out lesions or 
osteoarthritis).  Id.

The provisions of 38 C.F.R. § 4.31 (2006) provide that in 
every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide for a 
zero percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.

The relevant medical evidence consists of several VA 
examination reports.  A VA spine examination report, dated in 
September 2003, primarily relates to a disability not in 
issue, but is remarkable for the following findings: her 
ability to walk was normal; she had no unsteadiness or falls; 
sensory and motor examinations were normal; and reflexes were 
all normal.

A VA neurological examination report, dated in September 
2003, primarily relates to a disability not in issue, but is 
remarkable for the following findings: neurological 
examination was intact; upper extremity strength was intact; 
reflexes were normal; and gait, stance, and posture were 
normal.  

At a VA cold injury protocol examination in September 2003 
the veteran reported that she had not had any treatment for 
her symptoms following separation from service.  Nonetheless 
she complained of occasional numbness, tingling, and sharp 
pains in her feet and hands with exposure to cold.  The 
veteran reported that she had a grayish discoloration on cold 
exposure.  She denied recurrent fungal infections, breakdown 
or ulceration, or excess sweating.  Her symptoms were further 
described as intermittent and currently not present.  The 
report indicates that there were no amputations and that she 
was sensitive to the cold, with no Raynaud's phenomenon.  
There was no history of vascular insufficiency.

On examination, adverse symptomatology was limited to 
paresthesia and numbness in both feet and the fingertips.  
Otherwise, the following was noted: skin color was normal; 
the skin was normal but dry; there was no hyperhydrosis; 
there was no edema, arthritis, joint stiffness, or limitation 
of motion in affected areas; there was no excess sweating; 
carriage, gait, and posture were normal; there was no 
atrophy; there was no ulceration; the nails were intact; 
neurological examination was normal; she did not have any 
orthopedic problems; and pedal pulses were palpable on both 
feet.  X-rays of the feet, except for minimal hallux valgus, 
were otherwise remarkable.  The diagnosis was "cold injury 
both feet and fingertips with residual and hypersensitivity 
to cold exposure with pain, paresthesias, and numbness."  

A VA cold injury protocol examination report, dated in April 
2005, indicates that the veteran had "no significant change 
in her symptoms reported" from those noted in the September 
2003 VA examination report.  She complained of continued 
symptoms of cold sensitivity, to include cold, numbness, and 
tingling with pain in the fingertips and toes as well as 
purple discoloration.  She also reported having eczema on her 
feet.  

On examination, adverse symptomatology was limited to the 
nails having a fungus infection and the left first toenail 
distally being slightly dystrophic, discolored, pale, and 
dry; the toenails were otherwise intact.  And, the plantar 
skin bilaterally was thickened with discoloration and 
scaliness consistent with eczema, with the right foot being 
worse than the left.  Otherwise, the following was noted: 
there was no discoloration; there were no amputations or 
tissue loss; Reynaud's phenomenon was not present; there was 
no ulceration of frostbite scars; there were no recurrent 
fungal infections; there was no arthritis, joint stiffness, 
or limitation of motion in affected areas; there was no 
edema, or changes in skin color; there was no excess 
sweating; carriage, gait and posture were normal; there was 
no atrophy; neurological examination was normal; and pulses 
were normal.  The diagnosis was remote cold exposure with 
chronic intermittent hypersensitivity to cold exposure with 
numbness, pain, and paresthesias in both hands and feet.  

The Board finds that, affording the veteran the benefit of 
all doubt, that the criteria for a 10 percent rating have 
been met for both the hands and feet.  Specifically, under DC 
7122, a 10 percent rating is warranted for residuals of a 
cold injury with arthralgia or other pain, numbness, or cold 
sensitivity.  In this case, the VA examination reports, dated 
in 2003 and 2005, both contain diagnoses which indicate that 
the veteran's residuals are symptomatic.  Specifically, the 
diagnoses were "cold injury both feet and fingertips with 
residual and hypersensitivity to cold exposure with pain, 
paresthesias, and numbness," and "remote cold exposure with 
chronic intermittent hypersensitivity to cold exposure with 
numbness, pain and paresthesias in both hands and feet."  
Although it appears that the RO denied the claims based on 
the observation that the reported symptoms were not 
objectively verified, there does not appear to be any medical 
evidence in opposition to the veteran's reported symptoms of 
pain, paresthesias, and numbness.  Evans, supra.  Given the 
aforementioned diagnoses, the Board finds that separate 10 
percent ratings are warranted for each hand and each foot.  
38 C.F.R. § 4.104.  This is true throughout the period of 
time during which her claim has been pending.  Fenderson, 
supra.

A rating in excess of 10 percent is not warranted under DC 
7122, because the evidence is insufficient to show that the 
veteran has tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities.  38 C.F.R. § 4.104.  

The Board acknowledges that the 2005 VA examiner reported 
that the left first toenail distally was slightly dystrophic, 
discolored, pale, and dry and that the plantar skin of the 
feet was thickened with discoloration.  However, these 
symptoms appear to be associated with her non service 
connected fungal infection and eczema because the examiner 
did not identify them as residuals of cold injury.  This 
conclusion is further supported by the fact another part of 
the report notes that, on examination of the foot other than 
in the area of eczema, no symptoms were present and that 
there was no discoloration.  Accordingly, a "nail 
abnormality" is not shown and the criteria for a 20 percent 
rating under DC 7122 for the veteran's residuals of cold 
injuries to the hands and feet have not been met.  Id.

As a final matter, while the Board is cognizant of the 
mandate under Note (2) to Diagnostic Code 7122, which calls 
for separate evaluations for each affected part, there is no 
evidence to warrant a rating as to each individual finger or 
toe, as there is no evidence of amputations.  Id.

Conclusion

In reaching the above conclusions, the Board has not 
overlooked the appellant's and her representative's written 
statements to the RO and her statements to her VA physicians.  
While lay witnesses are competent to describe experiences and 
symptoms that result therefrom, because laypersons are not 
trained in the field of medicine, they are not competent to 
provide medical opinion evidence as to the origins of a 
disability or the current severity of a disability.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, 
these statements addressing the origins of her paresthesia of 
the left jaw and the severity of her frostbite residuals are 
not probative evidence as to the issues on appeal.

The Board also considered the doctrine of reasonable doubt, 
however, to the extent outlined above, the preponderance of 
the evidence is against the appellant's claims, and the 
doctrine is not for application.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Accordingly, to the extent outlined 
above, the claims must be denied.


ORDER

Service connection for paresthesia of the left jaw and lip 
due to a dead nerve in the lower left lip is denied.

Since April 30, 2003, a 10 percent evaluation for residuals 
of cold injuries to the right hand is granted, subject to the 
laws and regulations governing the award of monetary 
benefits. 

Since April 30, 2003, a 10 percent evaluation for residuals 
of cold injuries to the left hand is granted, subject to the 
laws and regulations governing the award of monetary 
benefits. 

Since April 30, 2003, a 10 percent evaluation for residuals 
of cold injuries to the right foot is granted, subject to the 
laws and regulations governing the award of monetary 
benefits. 

Since April 30, 2003, a 10 percent evaluation for residuals 
of cold injuries to the left foot is granted, subject to the 
laws and regulations governing the award of monetary 
benefits. 


____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


